On petition eor a rehearing.
Perkins, J.
A petition for a rehearing is presented. The rehearing is asked on two grounds:
1. Because the court did not expressly decide as to the effect of the remonstrance mentioned in the special finding in the case;
2. Because there is no mandate to the court below to render judgment for the plaintiff-.
It is not necessary that a rehearing should be granted to remedy the defects mentioned. By deciding that the plaintiff was entitled to judgment, the court virtually decided that the particular remonstrance in this case did not invalidate the previous petition. As we understand the special finding, it being somewhat uncertain on this point, it states, that, after the trustees had entered upon negotiations for an engine, a remonstrance, with names upon it sufficiont in number to reduce the number of signers to the petition below five-eighths of the owners of the taxable property of the town, was presented, but no evidence was furnished of the qualification of the signers or the genuineness of the signatures.
*511Original opinion filed at November term, 1877.
Opinion overruling petition filed at May term, 1878.
The qualification of the signers, aud the genuineness of their signatures, and the sufficiency of the number thereof, to the petition, had been established before the trustees of the town, and that body could not discard their names from, and thus invalidate, the petition, until it was shown that they' asked it to be done. It was not so shown in this ease, aud the trustees proceeded under the petition to purchase the engine. After this it was too late to invalidate a petition valid when the debt was contracted on the faith of it.
The mandate to the court below will be, that the judgment of the court below is reversed, with costs, and the cause remanded, with instructions to that court to render judgment for the amount due, in favor of the plaintiffs.
The petition for a rehearing is overruled.